Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case.

Priority
Applicant's claim for the benefit of a prior-filed Provisional application 62/936305 filed on 11/15/2019 is acknowledged.

Information Disclosure Statement

The information disclosure statements submitted on 06/02/2021 and 02/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over ARLINSKY et al. (US 20200064372 A1 hereinafter Arlinsky) in view of Loh et al.  (US 20070013362 A1  

As to independent claim 1, Arlinsky teaches a system for probing a device under test (DUT), the system comprising: [system ¶4]
a test-and-measurement probe; [probe ¶4]
a user interface displaying a digital representation of the DUT, the digital representation including virtual nodes that correspond to actual nodes of a physical circuit on the DUT;  [Fig. 2A illustrates view of the user interface of a unit under test with circuit nodes ¶25, ¶29 "view 50 of the user interface, presenting a logical schematic drawing 52 of the unit-under-test"]
a robot configured to position the test-and-measurement probe with respect to the DUT; and [Fig. 1a illustrates robot testing circuit with probe ¶3 " robot-assisted, interactive testing and debugging of electronic circuits and other types of electrical, electro-optic, and mechanical units. The system combines the high level of accuracy and convenience of robotically controlled probes, with a user interface enabling a technician to test points on a physical unit by specifying elements on a logical schematic drawing."]
a controller [controllers processes coordinates ¶75] configured to receive an indication of a user-selected virtual element from the user interface, and to provide instructions to the robot to position the test-and-measurement probe to an actual element on the DUT corresponding to the user-selected virtual node. [user select target element on screen with cursor etc. instructs arm/probe to position physical probe accordingly ¶32, ¶35 "After the user has selected a target element and an action to perform, the system determines a physical position of the target element on the unit-under-test, and one or more probes of the test fixture 32, described further hereinbelow, are moved by the robotic arm to the physical position."]
Arlinsky does not specifically teach probe to an actual node on the DUT 
However, Loh teaches probe to an actual node on the DUT [probes nodes of a circuit in test ¶18, ¶2 "probes nodes of the device under "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the robotic testing disclosed by Arlinsky by incorporating the probe to an actual node on the DUT disclosed by Loh because both techniques address the same field of testing devices and by incorporating Loh into Arlinsky improves testing by automating processes and maximizing the utilization of the testhead [Loh ¶5-6]
	
As to dependent claim 2, the rejection of claim 1 is incorporated. Arlinsky and Loh further teach the test-and-measurement probe further comprising multiple probe tips. [Arlinsky multiple probes to select from ¶9 "The test fixture also may include multiple probes, and the robotic arm may be configured to select an appropriate probe to perform the probe action"]

As to dependent claim 3, the rejection of claim 2 is incorporated. Arlinsky and Loh further teach in which the robot is further configured to change between the multiple probe tips. [Arlinsky multiple probes to select from ¶48, ¶9 "The test fixture also may include multiple probes, and the robotic arm may be configured to select an appropriate probe to perform the probe action"]

As to dependent claim 5, the rejection of claim 1 is incorporated. Arlinsky and Loh further teach in which the user interface comprises a touchscreen. [Arlinsky touchscreen ¶32]

As to dependent claim 6, the rejection of claim 1 is incorporated. Arlinsky and Loh further teach in which the test-and-measurement probe is configured to acquire a signal from the actual node. [Arlinsky perform actions such as measurements of signal ¶33]

As to dependent claim 7, the rejection of claim 1 is incorporated. Arlinsky and Loh further teach further comprising a test-and-measurement instrument operatively coupled to the test-and-measurement probe. [Arlinsky digital multi-meter, sensors ¶77, ¶33]

As to independent claim 8, Arlinsky teaches a method of indirectly acquiring a signal from a device under test (DUT), the DUT including a physical circuit, the method comprising: [testing and receives signals from circuit ¶3, ¶33]
receiving an electronic indication of a selected node on a digital representation of the physical circuit; 
[user select target element (node) on screen with cursor etc. instructs arm/probe to position physical probe accordingly ¶32, ¶35]
correlating the selected node on the digital representation to an actual node on the physical circuit; [determines actual node (physical location) ¶4 "determining a physical location on the UUT corresponding to the target element,"]
automatically positioning, in response to receiving the electronic indication of the selected element, a test-and-measurement probe to a position on the DUT corresponding to the actual element; and [moves probe to location ¶4 "moving the probe to the physical location, by means of the robotic arm, and performing one or more probe actions"]
acquiring, with the test-and-measurement probe, a signal from the actual node. [perform actions such as measurements of signal ¶33]
Arlinsky does not specifically teach probe to an actual node on the DUT 
However, Loh teaches probe to an actual node on the DUT [probes nodes of a circuit in test ¶18, ¶2 "probes nodes of the device under "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the robotic testing disclosed by Arlinsky by incorporating the probe to an actual node on the DUT disclosed by Loh because both techniques address the same field of testing devices and by incorporating Loh into Arlinsky improves testing by automating processes and maximizing the utilization of the testhead [Loh ¶5-6]

As to dependent claim 9, the rejection of claim 8 is incorporated. Arlinsky and Loh further teach in which receiving an electronic indication of the selected node comprises receiving an electronic indication, via an input through a user interface, of the selected node. [Arlinsky touchscreen cursor for reviving input ¶32]

As to dependent claim 10, the rejection of claim 8 is incorporated. Arlinsky and Loh further teach in which automatically positioning the test-and-measurement probe comprises automatically positioning, by a robot, the test-and-measurement probe. [Arlinsky robot ¶3]

As to dependent claim 11, the rejection of claim 8 is incorporated. Arlinsky and Loh further teach further comprising displaying a representation of the signal from the actual node. [Arlinsky Fig. 2B Illustrates display of signal ¶32]

As to dependent claim 13, the rejection of claim 8 is incorporated. Arlinsky and Loh further teach in which correlating the selected node to the actual node comprises correlating a two degree of freedom grid that is keyed to the physical circuit with a two degree of freedom grid that is keyed to the digital representation of the physical circuit. [Arlinsky CAD 2d display with coordinates to select from ¶66, ¶32]

As to dependent claim 14, the rejection of claim 8 is incorporated. Arlinsky and Loh further teach in which correlating the selected node to the actual node comprises identifying a test point in a printed circuit board (PCB) design file for the physical circuit, the test point corresponding to the selected node and to the actual node. [Arlinsky PCB being tested according to coordinates ¶63, ¶35]

As to dependent claim 15, the rejection of claim 8 is incorporated. Arlinsky and Loh further teach further comprising iteratively repeating: [Arlinsky repeat for different arms ¶70]
receiving an electronic indication of the selected node on the digital representation of the physical circuit; [Arlinsky user select target element (node) on screen with cursor etc. instructs arm/probe to position physical probe accordingly ¶32, ¶35]
correlating the selected node on the digital representation to the actual node on the physical circuit; [Arlinsky determines actual node (physical location) ¶4 "determining a physical location on the UUT corresponding to the target element,"]
automatically positioning, in response to receiving the electronic indication of the selected node, the test-and-measurement probe to a position on the DUT corresponding to the actual node; [Arlinsky moves probe to location ¶4 "moving the probe to the physical location, by means of the robotic arm, and performing one or more probe actions"]
acquiring, with the test-and-measurement probe, the signal from the actual node; [Arlinsky perform actions such as measurements of signal ¶33]
storing the signal from the actual node in a computer storage medium; and [Arlinsky storage memory of workstation that receives signals ¶24, Fig. 2B Save ¶37]
comparing the signal from the actual node to a reference value. [Arlinsky references ¶8, comparisons ¶73]

As to dependent claim 16, the rejection of claim 8 is incorporated. Arlinsky and Loh further teach in which comparing the signal from the actual node to the reference value comprises comparing the signal from the actual node to an expected value for the signal from the actual node.  [Arlinsky references ¶8, comparisons are golden with known models (expected) ¶73]

As to independent claim 17, Arlinsky teaches a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by a computing device, cause the computing device to perform operations, the operations comprising: [storage media ¶81]
receiving an electronic indication of a selected node on a digital representation of a physical circuit; [user select target element (node) on screen with cursor etc. instructs arm/probe to position physical probe accordingly ¶32, ¶35]correlating the selected node on the digital representation to an actual node on the physical circuit; [determines actual node (physical location) ¶4 "determining a physical location on the UUT corresponding to the target element,"]
providing instructions to a robot to automatically position a test-and-measurement probe to a position on the physical circuit corresponding to the actual element; and [moves probe to location ¶4 "moving the probe to the physical location, by means of the robotic arm, and performing one or more probe actions"]
receiving, from the test-and-measurement probe, a signal acquired from the actual node.[perform actions such as measurements of signal ¶33]
Arlinsky does not specifically teach probe to an actual node on the DUT 
However, Loh teaches probe to an actual node on the DUT [probes nodes of a circuit in test ¶18, ¶2 "probes nodes of the device under "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the robotic testing disclosed by Arlinsky by incorporating the probe to an actual node on the DUT disclosed by Loh because both techniques address the same field of testing devices and by incorporating Loh into Arlinsky improves testing by automating processes and maximizing the utilization of the testhead [Loh ¶5-6]

As to dependent claim 18, the rejection of claim 17 is incorporated. Arlinsky and Loh further teach in which receiving the electronic indication of the selected node on the digital representation of the physical circuit comprises receiving, from a user interface, the electronic indication of the selected node on the digital representation of the physical circuit.[Arlinsky user select target element (node) on screen with cursor etc. instructs arm/probe to position physical probe accordingly ¶32, ¶35]

As to dependent claim 19, the rejection of claim 17 is incorporated. Arlinsky and Loh further teach iteratively repeating: [Arlinsky repeat for different arms ¶70]
receiving an electronic indication of the selected node on the digital representation of the physical circuit; [Arlinsky user select target element (node) on screen with cursor etc. instructs arm/probe to position physical probe accordingly ¶32, ¶35]
correlating the selected node on the digital representation to the actual node on the physical circuit; [Arlinsky determines actual node (physical location) ¶4 "determining a physical location on the UUT corresponding to the target element,"]
automatically positioning, in response to receiving the electronic indication of the selected node, the test-and-measurement probe to a position on the DUT corresponding to the actual node; [Arlinsky moves probe to location ¶4 "moving the probe to the physical location, by means of the robotic arm, and performing one or more probe actions"]
acquiring, with the test-and-measurement probe, the signal from the actual node; [Arlinsky perform actions such as measurements of signal ¶33]
storing the signal from the actual node in a computer storage medium; and [Arlinsky storage memory of workstation that receives signals ¶24, Fig. 2B Save ¶37]
comparing the signal from the actual node to a reference value. [Arlinsky references ¶8, comparisons ¶73]

As to dependent claim 20, the rejection of claim 17 is incorporated. Arlinsky and Loh further teach in which comparing the signal from the actual node to the reference value comprises comparing the signal from the actual node to an expected value for the signal from the actual node.  [Arlinsky references ¶8, comparisons are golden with known models (expected) ¶73]

Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arlinsky, in view of Loh, as applied in claim 1 and 8 above, in view of Dong et al. (US 20210405269 A1 hereinafter Dong).

As to dependent claim 4, Arlinsky and Loh teach all the limitations as set for in the rejection of claim 1 that is incorporated. Arlinsky and Loh do not specifically teach a vision system configured to scan the topology of the DUT and to communicate with the controller.
However, Dong teaches a vision system configured to scan the topology of the DUT and to communicate with the controller. [machine vision locates positions and layout of PCB ¶4 "vision system can use the positions of the PCB's fiducial markers to determine the orientation of the PCB. The P&P can determine where to place a given component on the PCB, with respect to one or more fiducials on the PCB, by determining the target placement location for the component relative to the one or more fiducials in the PCB's surface layout"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the robotic enabled testing disclosed by Arlinsky and Loh by incorporating the vision system configured to scan the topology of the DUT and to communicate with the controller disclosed by Dong because all techniques address the same field of robotics and by incorporating Dong into Arlinsky and Loh provides improved robotic control which enhances price placement for manufacturing [Dong ¶4]

As to dependent claim 12, Arlinsky and Loh teach all the limitations as set for in the rejection of claim 1 that is incorporated. Arlinsky and Loh do not specifically teach correlating the selected node to the actual node comprises using a vision system to scan the topology of the physical electronic circuit to identify the actual node on the physical circuit based on the selected node on the digital representation.
However, Dong teaches correlating the selected node to the actual node comprises using a vision system to scan the topology of the physical electronic circuit to identify the actual node on the physical circuit based on the selected node on the digital representation. [machine vision locates positions and layout of PCB ¶4 "vision system can use the positions of the PCB's fiducial markers to determine the orientation of the PCB. The P&P can determine where to place a given component on the PCB, with respect to one or more fiducials on the PCB, by determining the target placement location for the component relative to the one or more fiducials in the PCB's surface layout"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the robotic enabled testing disclosed by Arlinsky and Loh by incorporating the correlating the selected node to the actual node comprises using a vision system to scan the topology of the physical electronic circuit to identify the actual node on the physical circuit based on the selected node on the digital representation disclosed by Dong because all techniques address the same field of robotics and by incorporating Dong into Arlinsky and Loh provides improved robotic control which enhances price placement for manufacturing [Dong ¶4]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Wee et al. (US 20210114223 A1) teaches controls for a robotic arm to pick up integrated circuit from chip and perform testing (see ¶25)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143